SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

284
KA 10-01074
PRESENT: CENTRA, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

SHERRELL WILLIAMS, DEFENDANT-APPELLANT.


JOHN E. TYO, SHORTSVILLE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered November 21, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a forged
instrument in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a forged instrument in the
second degree (Penal Law § 170.25), defendant contends that Ontario
County Court erred in concluding that he was collaterally estopped
from relitigating a witness’s identification of him from a photo array
that was the subject of a Wade hearing held in Monroe County Court.
We reject that contention. The doctrine of collateral estoppel
“prevents a party from relitigating an issue decided against [him or
her] in a prior proceeding” (People v Aguilera, 82 NY2d 23, 29), and
it applies where there is identity of parties and issues, a final and
valid prior judgment and a full and fair opportunity to litigate the
prior determination (see id. at 29-30). The doctrine of collateral
estoppel applies in both criminal and civil cases (see generally id.
at 29; People v Plevy, 52 NY2d 58, 64-65).

     Here, the parties stipulated to the fact that Monroe County Court
refused to suppress a photo identification following a Wade hearing in
the case against him in that county, and it is undisputed that the
parties involved in that determination are identical to the parties
involved here. The People established identity of the issue through a
police witness who testified that the photo array in question at the
Monroe County Court Wade hearing was the only photo array ever shown
to the witness and was the same photo array challenged by defendant in
Ontario County Court. We conclude that defendant had a full and fair
opportunity to litigate the issue with respect to suppression of the
                                 -2-                           284
                                                         KA 10-01074

identification before Monroe County Court (see generally People v
Paccione, 290 AD2d 567, 568).




Entered:   March 16, 2012                      Frances E. Cafarell
                                               Clerk of the Court